Citation Nr: 1626602	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  09-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  During the pendency of his appeal, the Veteran relocated to the St. Petersburg, Florida, area.  Thus, jurisdiction of his claims file was transferred to the St. Petersburg RO.

In July 2010, the Veteran and his significant other testified before the undersigned Veterans Law Judge via video-conference.  A copy of the hearing transcript is of record.

In October 2010, August 2014, and February 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development and it is now returned for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam while on active duty within the meaning of the regulation and is presumed to have been exposed to herbicides.

2.  The Veteran has a current diagnosis of ishemic heart disease in the form of coronary artery disease with myocardial infarctions. 


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease with myocardial infarctions have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection coronary artery disease with myocardial infarctions herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran seeks service connection for a heart disorder, which has been diagnosed as coronary artery disease with myocardial infarctions.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  In this regard, while the Veteran has primarily claimed that his heart disorder is caused or aggravated by his service-connected PTSD, the Board finds that the evidence of record supports a grant of service connection for such disorder based on presumed exposure to herbicides. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The Board notes that, during the pendency of the Veteran's appeal, ischemic heart disease was added to the presumptive list at 38 C.F.R. 
§ 3.309(e) concerning Agent Orange exposure, effective August 31, 2010.  For VA purposes, ischemic heart disease associated with herbicide exposure includes coronary artery disease and myocardial infarction.  38 C.F.R. § 3.309(e).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2015).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  See M21-1, IV.ii.1H.2.h.  In this regard, such notes that, according to 38 C.F.R. 
§ 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore.  Inland waterways include rivers, canals, estuaries, and deltas.  They do not include open deep-water bays and harbors such as those at Da Nang Harbor, Qui Nhon Bay Harbor, Nha Trang Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, or Ganh Rai Bay.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.  In this regard, VA has compiled a list of ships that is intended to be a resource for determining whether a particular Navy or Coast Guard Veteran of the Vietnam era is eligible for the presumption of Agent Orange herbicide exposure based on operations of the Veteran's ship.

The list contains five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of Agent Orange exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories include, but are not limited to "ships operating temporarily on Vietnam's inland waterways" and "ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore."

The "ships operating temporarily on Vietnam's inland waterways" category includes large ocean-going ships that operated primarily on Vietnam's offshore waters for gunfire support of ground operations and interdiction of enemy vessels travelling along coastal waters.  It also includes ships supplying and supporting these operations.  Examples of such vessels include destroyers, cruisers, and cargo ships.  The deep offshore waters are often referred to as "blue waters" and naval vessels operating on them are referred to as the Blue Water Navy.  Ships in this category entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  VA has agreed that all Veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure.   

Additionally, the "ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore" category includes large ocean-going ships of the Blue Water Navy that conducted a variety of missions along the close coastal waters of Vietnam for extended periods of time.  Documentary evidence has been obtained for all ships in this category showing that some crewmembers actually went ashore.  Examples of such vessels include hospital ships, harbor repair ships, mine sweepers, and seaplane tenders.  Also included are combat ships, such as destroyers, when evidence shows that crewmembers went ashore.  Because shore activity of some crewmembers has been documented, any Veteran aboard the ship at the time of documented shore activity will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore.

The Board notes that the Veteran's service personnel records reflect that he served on the USS Canberra (CAG-2) (Guided Missile Cruiser) from December 1964 to July 1966.  

In August 2008, the National Archives Records Administration (NARA) provided the Deck Log for the USS Canberra (CAG-2) (Guided Missile Cruiser) for the period from April to May 1965.  Although the Deck Logs verified that the USS Canberra was involved in a recovery mission for a downed pilot who crashed off the coast of Vietnam in April 1965, NARA noted that deck logs did not contain information verifying whether a Veteran set foot in Vietnam in association with Agent Orange-related medical conditions and that requests in that regard should be sent to U.S. Army and Joint Services Records Research Center (JSRRC) (formerly, the U.S. Armed Services Center for Unit Records Research (CURR)).  

The Board notes that, although neither a request to JSRRC nor a Personnel Information Exchange System (PIES) request was made in that respect, the aforementioned list reflects that the USS Canberra was noted to fall into the latter category of "ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore" in that it was documented that the ship sent small boats and helicopters ashore while anchored in Da Nang Harbor during April 1965.  However, such category states that any Veteran aboard the ship at the time of documented shore activity will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore.  

In this regard, the Veteran has provided various statements regarding going ashore to Vietnam.  Specifically, VA treatment records dated in October 2007 reflect the Veteran's report of having smoked a prohibited substance on one occasion while in Vietnam.  The records further note the Veteran's report of having served in the Gulf of Tonkin where he was involved in picking up pilots that had been shot down, and recalled other traumatic experiences in Chu Lai.  In addition, an October 2008 VA psychiatric examination report notes the Veteran's report of another occasion during service in which the USS Canberra was stationed close enough to the shore of Chu Lai for ten days to be able to launch long range bombs to knock out bridges and other targets.  Further, an April 2010 record notes that he served aboard a gunship and was also "in country" in Vietnam.  

Moreover, the Veteran's service personnel records reflect entries in June 1965 commending all hands on board for a job well done and authorizing the Veteran to wear the Armed Forces Expeditionary Medal (AFEM) "(VIETNAM)" by virtue of service on board the USS Canberra during the period from March 28, 1965 to May 11, 1965, to include participation in operations in support of troop landings at Chu Lai, Vietnam, during the period May 7-11, 1965. 

Furthermore, the aforementioned list reflects that the USS Canberra was noted to fall into the former category of "ships operating temporarily on Vietnam's inland waterways" in that it was documented that the ship operated on Saigon River from March 31 through April 1, 1966.  As the Veteran was aboard the USS Canberra from December 1964 to July 1966, he was aboard ship at such time.  VA's Manual provides that all Veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure.

Based on the above, and resolving any doubt in the Veteran's favor, the Board finds his presence in Vietnam is established within the meaning of the regulation and herbicide exposure is presumed.  Furthermore, as he has a diagnosis of ishemic heart disease in the form of coronary artery disease with myocardial infarctions, presumptive service connection for such disorders is warranted. 


ORDER

Service connection for coronary artery disease with myocardial infarctions is granted.  


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that, although the March 2016 VA examiner opined that the Veteran's hypertension is less than likely related to service or service-connected PTSD, the opinion does not address the August 1990 medical opinion to the effect that the Veteran's hypertension was secondary to anxiety and frustration.  

Moreover, based on the foregoing discussion, the Board has determined that the Veteran was exposed to herbicides during service.  In this regard, although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  In this regard, Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  Consequently, the VA examiner will also be requested to offer an opinion as to whether the Veteran's hypertension is related to his in-service herbicide exposure.  

Finally, in light of the award of service connection for coronary artery disease with myocardial infarctions, the examiner should also offer an opinion as to whether the Veteran's hypertension is secondary to such disability.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the March 2016 opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the March 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion as to the following inquiries:

(A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his in-service herbicide exposure?  In this regard, the examiner is requested to discuss NAS's aforementioned placement of hypertension to the "Limited or Suggestive Evidence" category beginning with Update 2006.

(B)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused or aggravated by his PTSD?  In offering such opinion, the examiner should discuss the August 1990 medical opinion to the effect that the Veteran's hypertension was secondary to anxiety and frustration.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

(C)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused or aggravated by coronary artery disease with myocardial infarctions?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.
 
A rationale for all opinions expressed should be provided.  

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


